                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         UNITED STATES OF AMERICA,
                                   8                                                       Case No. 5:94-cr-20079-EJD-1
                                                        Plaintiff,
                                   9                                                       ORDER DENYING DEFENDANT’S
                                                 v.                                        MOTION TO VACATE UNDER 28
                                  10                                                       U.S.C. § 2255
                                         ANTHONY JAMAL JONES
                                  11                                                       Re: Dkt. Nos. 40, 44
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Defendant Mr. Anthony Jamal Jones filed a motion under 28 U.S.C. § 2255 to vacate, set

                                  14   aside, or correct his conviction and twenty-five year sentence under 18 U.S.C. § 924(c) for two

                                  15   counts of use of a firearm in connection with a “crime of violence.” Def.’s Mot. (Dkt. No. 44) at

                                  16   1. The court based this twenty-five year sentence on Defendant’s predicate convictions for a

                                  17   “crime of violence”—armed bank robbery in violation of 18 U.S.C. § 2113(a) and (d). Defendant

                                  18   argues his sentence under Section 924(c) violates due process because his “armed-bank-robbery

                                  19   convictions no longer qualify as crimes of violence” under recent precedent, most notably United

                                  20   States v. Davis, 139 S. Ct. 2319 (2019). Id.

                                  21     I.   BACKGROUND

                                  22          On October 4, 1994, a grand jury charged Defendant with five counts of armed bank

                                  23   robbery in violation of 18 U.S.C. § 2113(a) and (d) and five counts of use of a firearm in

                                  24   connection with a crime of violence in violation of 18 U.S.C. § 924(c). Dkt. No. 1. In a written

                                  25   plea agreement, Defendant plead guilty to all armed bank robbery counts and two Section 924(c)

                                  26   counts. The government dismissed the three other Section 924(c) counts. The plea agreement

                                  27   included a waiver of Defendant’s right to file a direct appeal. But, the plea agreement “made no

                                  28   Case No.: 5:94-cr-20079-EJD-1
                                       ORDER DENYING DEFENDANT’S MOTION TO VACATE UNDER 28 U.S.C. § 2255
                                                                       1
                                   1   reference to any waiver of the right to file a collateral attack or section 2255 motion.” Def.’s Mot.

                                   2   at 1.

                                   3           On March 8, 1995, Defendant was convicted in the Northern District of California for five

                                   4   counts of armed bank robbery in violation of 18 U.S.C. § 2113(a) and (d) and two counts of using

                                   5   a firearm in connection with a crime of violence in violation of 18 U.S.C. § 924(c). Dkt. No. 23.

                                   6   The crime of violence was armed bank robbery. The court sentenced Defendant to: (1) fifty-seven

                                   7   months for the bank robbery counts; (2) a mandatory consecutive sentence of five years for the

                                   8   first Section 924(c) count; and (3) a mandatory consecutive sentence of twenty years for the

                                   9   second Section 924(c) count.

                                  10           On January 22, 2001, Defendant filed a proceeding pro se 28 U.S.C. § 2255 motion. See

                                  11   Dkt. No. 29. Defendant claimed he had a right to equitable tolling because his trial counsel was

                                  12   ineffective. See id. The Honorable Judge James Ware (Ret.) of the Northern District of California
Northern District of California
 United States District Court




                                  13   denied Defendant’s motion because his motion was untimely. Dkt. No. 30. Also, the court did

                                  14   not find that Mr. Jones’s trial counsel had been ineffective. Id. The court and the Ninth Circuit

                                  15   denied Mr. Jones’s requests for a certificate of appealability. Dkt. Nos. 31, 36.

                                  16           On May 4, 2016, Mr. Jones filed a second motion under 28 U.S.C. § 2255 to vacate, set

                                  17   aside, or correct his sentence under 18 U.S.C. § 924(c). Based on stipulations between the parties,

                                  18   the court ordered the parties to provide supplemental briefing addressing the potential impact of

                                  19   recent Ninth Circuit and Supreme Court decisions on Defendant’s motion. Dkt. Nos. 58-59, 64-

                                  20   67. The court now decides Defendant’s motion after reviewing the parties’ briefing.

                                  21    II.    LEGAL STANDARDS

                                  22              A. 28 U.S.C. § 2255

                                  23           Section 2255 provides that “[a] prisoner in custody under sentence of a court established

                                  24   by Act of Congress . . . may move the court which imposed the sentence to vacate, set aside or

                                  25   correct the sentence.” 28 U.S.C. § 2255(a). A prisoner may move the court to vacate, set aside or

                                  26   correct the sentence on grounds that (1) the sentence violates the Constitution or laws of the

                                  27   United States; (2) the court that imposed the sentence lacked jurisdiction to do so; (3) the sentence

                                  28   Case No.: 5:94-cr-20079-EJD-1
                                       ORDER DENYING DEFENDANT’S MOTION TO VACATE UNDER 28 U.S.C. § 2255
                                                                       2
                                   1   exceeded “the maximum authorized by law”; or (4) the sentence is “otherwise subject to collateral

                                   2   attack.” Id. If the court finds error on one of these grounds, then “the court shall vacate and set

                                   3   the judgment aside and shall discharge the prisoner or resentence him or grant a new trial or

                                   4   correct the sentence as may appear appropriate.” 28 U.S.C. § 2255(b).

                                   5   III.   DISCUSSION

                                   6          Title 18 U.S.C. § 924(c)(1)(A) “imposes a mandatory consecutive term of imprisonment

                                   7   for using or carrying a firearm ‘during and in relation to any crime of violence.’” United States v.

                                   8   Watson, 881 F.3d 782, 784 (9th Cir. 2018) (citing 18 U.S.C. § 924(c)(1)(A)). Section 924(c)(3)

                                   9   defines a “crime of violence” as a felony offense that:

                                  10          (A) has an element the use, attempted use, or threatened use of physical
                                              force against the person or property of another, or
                                  11
                                              (B) that by its nature, involves a substantial risk that physical force against
                                  12          the person or property of another may be used in the course of committing
Northern District of California
 United States District Court




                                              the offense.
                                  13

                                  14   18 U.S.C. § 924(c)(3). Clause (A) in Section 924(c)(3)(A) is called the “force clause” and Clause
                                  15   (B) in Section 924(c)(3)(B) is called the “residual clause.” See Watson, 881 F.3d at 784. The
                                  16   “force clause” is also referred to as the “elements clause.”
                                  17          Defendant’s armed bank robbery convictions served as predicate offenses (i.e. “crimes of
                                  18   violence”) for his convictions under Section 924(c). The Supreme Court recently held in United
                                  19   States v. Davis that the residual clause of Section 924(c)(3)(B) is “unconstitutionally vague.” 139
                                  20   S. Ct. at 2336. Defendant claims that Davis “confirms the position . . . [he] has been advocating
                                  21   all along in these 28 U.S.C. § 2255 proceedings, namely that his conviction and sentence under
                                  22   section 924(c) must be set aside as a violation of due process because that conviction and sentence
                                  23   were based on the residual clause.” Def.’s Supp. Brief (Dkt. No. 68) at 1.
                                  24          The government concedes that “under Davis, Defendant’s conviction under Section 924(c)
                                  25   could not stand if it were premised on that statute’s residual clause.” U.S.’ Supp. Brief (Dkt. No.
                                  26   69) at 3. But, the government argues that Defendant’s conviction and sentence under Section
                                  27   924(c) stands because “the Ninth Circuit has consistently and explicitly held that armed bank
                                  28   Case No.: 5:94-cr-20079-EJD-1
                                       ORDER DENYING DEFENDANT’S MOTION TO VACATE UNDER 28 U.S.C. § 2255
                                                                       3
                                   1   robbery under 18 U.S.C. Section 2113(d) is a crime of violence under the elements clause of

                                   2   924(c).” Id. (citing Watson, 881 F.3d at 785-86; United States v. Wright, 215 F.3d 1020, 1028

                                   3   (9th Cir. 2000); United States v. Selfa, 918 F.2d 749, 751 (9th Cir. 1990)). The court finds the

                                   4   government’s reasoning persuasive.

                                   5          In Watson, the Ninth Circuit held that armed bank robbery is a crime of violence under the

                                   6   force clause of Section 924(c). 881 F.3d at 783-84. There, defendants pled guilty to armed bank

                                   7   robbery under 18 U.S.C. § 2113(a) and (d) and to using or carrying a firearm during a crime of

                                   8   violence under 18 U.S.C. § 924(c)(1)(A). Id. at 784. Defendants filed motions under 28 U.S.C. §

                                   9   2255, claiming their Section 924(c) convictions violated due process because armed bank robbery,

                                  10   the predicate offense, “no longer qualifies as a crime of violence.” Id.

                                  11          The issue before the Ninth Circuit was whether bank robbery in violation of § 2113(a)

                                  12   constitutes a “crime of violence.” In Johnson, the Supreme Court held that “[t]o qualify as a crime
Northern District of California
 United States District Court




                                  13   of violence under the force clause [of the Armed Career Criminal Act, 18 U.S.C. §

                                  14   924(e)(2)(B)(i)], the element of ‘physical force’ must involve ‘violent’ physical force—‘that is,

                                  15   force capable of causing physical pain or injury.’” Id. (citing Johnson, 559 U.S. 133, 140 (2010)).

                                  16   The Ninth Circuit concluded that the Supreme Court’s interpretation in Johnson “applies to the

                                  17   similarly worded force clause of § 924(c)(3)(A).” Id. (citing United States v. Gutierrez, 876 F.3d

                                  18   1254, 1256) (9th Cir. 2017) (per curiam)).

                                  19          Defendants in Watson claimed, “[T]he least violent form of the offense—bank robbery ‘by

                                  20   intimidation’—does not meet the requirements for a crime of violence.” 881 F.3d at 785. The

                                  21   Ninth Circuit disagreed. Id. at 784. The Ninth Circuit held that bank robbery is a “crime of

                                  22   violence” “because even its least violent form ‘requires at least an implicit threat to use the type of

                                  23   violent physical force necessary to meet the Johnson standard.’” Id. (citing Gutierrez, 876 F.3d at

                                  24   1257). The Ninth Circuit agreed with the position of every other circuit that had addressed the

                                  25   issue. 881 F.3d at 785 (citing United States v. Ellison, 866 F.3d 32, 39-40 (1st Cir. 2017); United

                                  26   States v. Brewer, 848 F.3d 711, 715-16 (5th Cir. 2017); United States v. McBride, 826 F.3d 293,

                                  27   296 (6th Cir. 2016); United States v. McNeal, 818 F.3d 141, 153 (4th Cir. 2016)). Because the

                                  28   Case No.: 5:94-cr-20079-EJD-1
                                       ORDER DENYING DEFENDANT’S MOTION TO VACATE UNDER 28 U.S.C. § 2255
                                                                       4
                                   1   Ninth Circuit found that armed bank robbery is a crime of violence under the force clause, the

                                   2   Ninth Circuit concluded that it “need not address the residual clause.” 881 F.3d at 784 (citing

                                   3   United States v. Gutierrez, 876 F.3d at 1256).

                                   4             Applying Watson to the present case, this court finds that Defendant’s armed bank robbery

                                   5   is a crime of violence under the force clause, and therefore, the court need not address Defendant’s

                                   6   arguments concerning the residual clause. See id. at 783-84. The court agrees with the

                                   7   government’s position that “Defendant’s underlying crime of armed bank robbery supports his

                                   8   conviction under 924(c) in a way that is unaffected by the holdings of Johnson II and its progeny,

                                   9   or even Davis, because these cases were limited to consideration of the residual clause.” See U.S.’

                                  10   Supp. Brief (Dkt. No. 69) at 4; see also United States v. McGowan, 774 F. App’x 402 (Mem) (9th

                                  11   Cir. 2019) (“McGowan also argues that her prior conviction for armed bank robbery does not

                                  12   qualify as a crime of violence under 18 U.S.C. § 924(c). That argument fails, however, because
Northern District of California
 United States District Court




                                  13   we have held [in Watson] that armed bank robbery is a crime of violence under § 924(c)’s force

                                  14   clause. The Supreme Court’s recent decision in United States v. Davis . . . does not affect our

                                  15   decision.”) (internal citations omitted)).

                                  16             Defendant acknowledges the Ninth Circuit’s holding in Watson and respectfully disagrees

                                  17   with the ruling. Def.’s Supp. Brief (Dkt. No. 68) at 3. But, as Defendant recognizes, this court

                                  18   must follow Ninth Circuit precedent. See Def.’s Supp. Brief (Dkt. No. 61) at 7; see also Mohamed

                                  19   v. Uber Techs., 848 F.3d 1201, 1211 (9th Cir. 2016) (“The district court does not have the

                                  20   authority to ignore circuit court precedent, and neither do we.”); see also McGowan, 774 F. App’x

                                  21   at 402.

                                  22             Thus, because the Ninth Circuit held in Watson that armed bank robbery is a crime of

                                  23   violence under Section 924(c), this court DENIES Defendant’s motion to vacate, set aside, or

                                  24   correct his conviction and sentence under 18 U.S.C. § 924(c). This court, therefore, need not

                                  25   reach the government’s remaining challenges.

                                  26             Also, Defendant has not “demonstrate[d] that reasonable jurists would find . . . [this

                                  27   court’s] assessment of the constitutional claims debatable or wrong.” See Slack v. McDaniel, 529

                                  28   Case No.: 5:94-cr-20079-EJD-1
                                       ORDER DENYING DEFENDANT’S MOTION TO VACATE UNDER 28 U.S.C. § 2255
                                                                       5
                                   1   U.S. 473, 484 (2000). Therefore, this court DENIES Defendant’s request for a certificate of

                                   2   appealability.

                                   3   IV.    ORDER

                                   4          For the reasons set forth above, Defendant’s motion to vacate, set aside, or correct his

                                   5   conviction and sentence is DENIED. Defendant’s request for a certificate of appealability is

                                   6   likewise DENIED.

                                   7

                                   8          IT IS SO ORDERED.

                                   9   Dated: September 30, 2019

                                  10                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:94-cr-20079-EJD-1
                                       ORDER DENYING DEFENDANT’S MOTION TO VACATE UNDER 28 U.S.C. § 2255
                                                                       6
